Title: To Alexander Hamilton from Archibald Crary, 21 May 1799
From: Crary, Archibald
To: Hamilton, Alexander


          
            Hon. Majr. Genl. Hamilton
            Sir,
            Newport May 21st. 1799
          
          Agreeable to directions from the Secretary of the war Department I herewith enclose a duplicate of a contract with Mr. John L Boss of this Town for the supply of rations of provisions that may be required in this State and am very happy that I have been able to effect it at so low a pr
          Your obet. very humb Servt.
          
            Ar Crary
          
        